





CITATION:
R. v. Luong, 2011 ONCA 780



DATE: 20111213



DOCKET: C53825



COURT OF APPEAL FOR ONTARIO



Sharpe and Epstein JJ.A., and Pardu J. (
ad hoc
)



BETWEEN



Her Majesty the Queen



Appellant/Applicant



and



Cuong Luong



Respondent



Dena Bonnet, for the appellant



Mark Halfyard, for the respondent



Heard:
December 7, 2011



On appeal from the sentence imposed
          by Justice Christopher M. Speyer of the Superior Court of Justice, dated
          December 9, 2010.



ENDORSEMENT



[1]

The Crown applies for leave to appeal, and, if leave is granted, appeals
    the sentence imposed by Speyer J., on a guilty plea to possession of a loaded
    restricted firearm and possession of a firearm contrary to a prohibition order.

[2]

This was the respondents second conviction for possession of a loaded
    restricted firearm and pursuant to s. 95(2) of the
Criminal Code
, he was
    subject to a mandatory minimum sentence of five years.

[3]

The sentencing judge accepted the joint submission of a sentence of five
    years plus a one year period of probation and a weapons prohibition order for
    life.

[4]

The reasons for sentence clearly express his intention to impose a
    sentence of five years, in accordance with the joint submission and in keeping
    with the legal minimum. It was agreed that the respondent should be given a credit
    of 33 months for the 16.5 months he spent in pre-trial custody.  To yield a
    sentence of five years, the sentence would have to be time served plus 27
    months.  However, Crown counsel made a mathematical error in his submissions
    and asked for a sentence of time served plus 17 months.  As the sentencing
    judge did not catch the error, he imposed the sentence as requested by the
    Crown  a sentence that was, as a result, ten months less than he intended and
    that which was required by law.

[5]

Six weeks later, the error was discovered and the Crown brought an
    application before the sentencing judge to amend the sentence. The application
    was heard on April 18, 2011. The sentencing judge acknowledged the error as
    being a mathematical one but held he was
functus officio
and therefore
    did not have the jurisdiction to correct it.  His view was that an appeal was
    the only way to set matters straight.

[6]

On appeal, the Crown submits that ten months ought to be added to the
    sentence in order to reflect the intention of the sentencing judge and not be
    in contravention of s. 95(2)(a)(ii) of the
Code
.

[7]

The respondent, relying on new evidence that was admitted on consent,
    argues that correcting the error by adding ten months to his sentence would
    cause him serious prejudice.  He has been detained in a provincial facility for
    nearly one year and the addition of 10 months would require his transfer to a
    federal penitentiary. The respondent says that, among other things, this would
    disrupt the steps he has taken toward his rehabilitation, the primary one being
    the progress his has made toward getting credits toward his high school
    diploma.

[8]

Two things are clear.  First, a mistake has occurred that has adversely
    affected the respondent.  Second, the sentence that resulted from the
    calculation error is illegal and cannot stand.

[9]

In our view this unfortunate situation must be resolved by the addition
    of ten months to the sentence. This not only yields a sentence that reflects
    the joint submission and the actual sentence the sentencing judge intended to
    impose but also yields a sentence that that is consistent with the mandatory
    minimum that the
Code
requires. We accept that the respondent could be
    adversely affected by a transfer to the penitentiary at this stage, but, in our
    view, that prejudice does not permit us to impose a sentence that is less than
    the legal minimum.  We also note that while in the provincial system he has
    been convicted of a weapons offence.  Moreover, counsel agree that in the
    federal system there is a possibility of his being granted early parole.

[10]

Both parties submit that if the sentence is increased by ten months, as
    we say it must be, the period of probation should be quashed. We agree.
    Pursuant to s. 731(1)(b), of the
Code
a probation order is not available
    where the offender is sentenced to incarceration for a term exceeding two
    years.

[11]

For these reasons, leave to appeal sentence is granted and the appeal is
    allowed. The sentence imposed is set aside and replaced by a sentence of time
    served plus 27 months plus a lifetime weapons prohibition order.

Robert Sharpe J.A.

G.J. Epstein J.A.

G. Pardu J. (
ad hoc
)


